 m Your Missouri Courts
8/25/2021      Case: 4:21-cv-01059-MTS Doc. #:Case.net:
                                                 1-3 21SL-CC03199
                                                        Filed: 08/25/21     Page: 1 of 17 PageID #: 8
                                                                   - Docket Entries




                                                                                                                                      .net
                                                                                          Search for Cases by: Select Search Method...         v

 Judicial Links     |   eFiling   |   Help   |   Contact Us   |   Print                            GrantedPublicAccess Logoff raharr44566
                  21SL-CC03199 - JORDAN SKOUBY V MERCY CLINIC EAST COMMUNITIE ET
                  ___________________________ AL (E-CASE)___________________________
    i    ^ aaa. ^Parties t YDocket TCharges, JudgmentsY  Service YFilings Y   Scheduled                            Civil     Garnishments/
        FV idwe NflfMy&feys Entries    £ Sentences     Information Due      Hearings t Trials                  Judgments       Execution


 Click here to eFile on Case                 Sort Date Entries: (§)         Display Options:
                                                                Descending                   All Entries                                       v
 Click here to Respond to Selected Documents
                                                                O Ascending


  08/09/2021       □ Corporation Served
                     Document ID - 21-SMCC-6171; Served To - MERCY CLINIC EAST COMMUNITIES; Server -; Served
                     Date - 28-JUL-21; Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description -
                     Served

  07/16/2021       □ Summons Issued-Circuit
                        Document ID: 21-SMCC-6171, for MERCY CLINIC EAST COMMUNITIES. Summons Attached in PDF
                        Form for Attorney to Retrieve from Secure Case.Net and Process for Service.
                   □ Filing Info Sheet eFiling
                         Filed By: JACLYN ZIMMERMANN
                   □ Pet Filed in Circuit Ct
                        Petition; Exhibit 1; Exhibit 2.
                           Filed By: JACLYN ZIMMERMANN
                           On Behalf Of: JORDAN SKOUBY
                   □ Judge Assigned
                     DIV 9
 Case.net Version 5.14.23                                         Return to Tod of Page                                    Released 08/11/2021




                                                                                                                                    Privacy - Terms



https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                         1/1
                                                                                                    m
                                                                                                    CD
     Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 2 of 17 PageID #: 9
                                                                                21SL-CC03199 I=.
                                                                                                    o
                                                                                                    *<
                                                                                                     Z!
                                                                                                    CD
                         IN THE CIRCUIT COURT OF ST. LOUIS COUNTY                                   Q.

                                    STATE OF MISSOURI                                               W

                                                                                                    O
JORDAN SKOUBY,                                 )                                                    E.
                                                                                                    w
                                               )                                                     O
                                                                                                     o
         Plaintiff,                            )         Cause No.                                   C
                                                                                                     2.
                                               )                                                    ><
v.                                             )         Division                                    E.
                                               )                                                    *<
                                                                                                    05
MERCY CLINICS EAST                             )
                                                                                                    N3
COMMUNITIES                                    )                                                    O
                                                                                                    N5
SERVE:                                         )
Csc Lawyers Incorporating                      )                                                    f?
221 Bolivar St.                                )                                                    GO
                                                                                                    00
Jefferson City, Mo 65101                       )                                                    >
                                               )
AND                                            )
                                               )
JOHN DOE ENTITY                                )
HOLD SERVICE                                   )         JURY TRIAL DEMANDED
                                               )
         Defendant.                            )

                                   PETITION FOR DAMAGES

         COMES NOW Plaintiff and for her Petition for Damages against Defendants states:

                                          Nature of Action

         1.      This action is brought pursuant to the Age Discrimination in Employment Act

(ADEA), 29 U.S.C. §§621 et seq. for age discrimination and retaliation.

                                               Parties

         2.      Plaintiff Jordan Skouby is an individual who resides in the state of Missouri.

         3.      Defendant Mercy Clinics East Communities (hereinafter referred to as Mercy) is a

Missouri non-profit corporation.

         4.      Defendant Mercy operates a health care clinic at 12200 Weber Hill Road, St.

Louis, Missouri, 63127, in St. Louis County.




                                                   1
                                                                                                      m
                                                                                                      CD
 Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 3 of 17 PageID #: 10                       O
                                                                                                      3
                                                                                                      =.
                                                                                                      o
                                                                                                      *<
                                                                                                       Z!
                                                                                                      CD
        5.     Pleading hypothetically and in the alternative, Defendant John Doe Entity              Q.

                                                                                                      W
operates a health care clinic at 12200 Weber Hill Road, St. Louis, Missouri, 63127, in St. Louis      o
                                                                                                      E.
                                                                                                      w
County.                                                                                               o
                                                                                                      o
                                                                                                      c
                                                                                                      2.
                                                                                                      ><
        6.     Plaintiff was employed by Defendant Mercy and/or John Doe Entity during all
                                                                                                       E.
times relevant to this lawsuit.                                                                       *<
                                                                                                      05
                                                                                                      N3
        7.     At all times relevant to this lawsuit, Defendant Mercy and/or John Doe Entity was      o
                                                                                                      N5


an employer engaged in an industry affecting commerce within the meanings 29 U.S.C. § 630(b).         f?
                                                                                                      CO
                                                                                                      CD
                                               Venue                                                  >


        8.     Venue is proper in St. Louis County because all of the events complained of

herein occurred in the St. Louis County, as the unlawful discriminatory practices occurred in the

St. Louis County, Missouri.

                                    Procedural Prerequisites

        9.      On or about November 12, 2020, Plaintiff timely submitted a charge of

discrimination against Defendant with the EEOC where she alleged Defendant unlawfully

discriminated against her based on age and retaliation. (See Plaintiffs Exhibit 1 which is

attached hereto and incorporated herein).

        10.     On or about April 23,2021 the EEOC issued its Notice of Right to Sue, and

Plaintiff instituted this action within 90 days of her receipt of the Notice of Right to Sue. (See

Plaintiffs Exhibit 2 which is attached hereto and incorporated herein).

                                       Factual Allegations

        11.    Plaintiff is a female over the age of 40, with a date of birth of November 16, 1958.

        12.    Plaintiff was employed by Mercy as an office manager of a healthcare clinic from

2008 until she was terminated on October 7,2020.




                                                  2
                                                                                                   m
                                                                                                   CD
 Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 4 of 17 PageID #: 11                    O
                                                                                                   3
                                                                                                   =.
                                                                                                   o
                                                                                                   *<
                                                                                                    Z!
                                                                                                   CD
       13.     In or about February 2020, Plaintiff supervisor, Bonnie Edmonds, was forced to      o.

                                                                                                   w
retire from Mercy.                                                                                 o
                                                                                                   E.
                                                                                                   w
       14.     Edmonds was over 60 years old at the time she was forced into retirement.           o
                                                                                                   o
                                                                                                   c
                                                                                                   2.
                                                                                                   ><
       15.     Edmonds did not want to retire and had not planned to do so.
                                                                                                    E.
       16.     Esther Hong was hired to replace Edmonds and became Plaintiffs new                  *<
                                                                                                   05
                                                                                                   N3
supervisor.                                                                                        o
                                                                                                   N5


       17.     Hong was 33 years old at the time of her hire.                                      f?
                                                                                                   CO
                                                                                                   CD
       18.     Hong immediately became critical of Plaintiff.                                      >


       19.     In May 2020, two females over the age of 60 were terminated from Mercy, Paula

Rossamano and Sylvia Taylor.

       20.     Both Rossamano and Taylor were replaced with younger employees.

       21.     On September 15, 2020, Plaintiff was placed on a Performance Improvement

Plan, or PIP by Hong.

       22.    Up to this point, no supervisor had any problem with Plaintiffs performance

during her entire time working for Mercy.

       23.     Plaintiff believed that the PIP was being used as a reason to eventually fire her

like the other older women as described above.

       24.     The reasons for the PIP were frivolous and not true.

       25.     Plaintiff reported the PIP to the medical providers within the office, including

doctors and nurses.

       26.    Plaintiff explained to them that she felt she was being forced out due to her age.

       27.     The providers, including but not limited to Morton Singer, contacted human

resources on or about September 18,2020 to complain about the PIP, stating that Plaintiff was




                                                 3
                                                                                                   m
                                                                                                   CD
 Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 5 of 17 PageID #: 12                    O
                                                                                                   3
                                                                                                   =.
                                                                                                   o
                                                                                                   *<
                                                                                                    Z!
                                                                                                   CD
the best office manager they had ever had and did not understand what the problem was with her     Q.

                                                                                                   w
performance.                                                                                       o
                                                                                                   E.
                                                                                                   w
       28.     Singer called her a “great asset” to Mercy.                                         o
                                                                                                   o
                                                                                                   c
                                                                                                   2.
                                                                                                   ><
       29.     Plaintiff believed that she was being discriminated against because of her age.
                                                                                                    E.
       30.     On September 28, 2020, Plaintiff called Mercy’s hotline, pursuant to Mercy’s        *<
                                                                                                   05
                                                                                                   N3
anti-discrimination policy, and reported that she was being discriminated against because of her   o
                                                                                                   N5


age.                                                                                               f?
                                                                                                   CO
                                                                                                   CD
       31.     On or about October 7, 2020, Plaintiff was terminated from her position.            >




                                          Count I
                                  Violation of The ADEA
                    Age Discrimination—Performance Improvement Plan

       32.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       33.     Plaintiff was at all times relevant over age 40 and is therefore a member of a

protected class.

       34.     Because of her age, Plaintiff was discriminated against and suffered adverse

employment action by Defendant when Defendant put her on a Performance Improvement Plan.

       35.     Plaintiffs age was a motivating factor in Defendant’s decision to put her on a

PIP, as the reasons for the PIP were false and she and others over 40 were fired and targeted by

Mercy employees.

       36.     Plaintiff was capable of performing the essential functions of the job.

       37.     Because of the discrimination, Plaintiff has suffered damages.




                                                 4
                                                                                                     m
                                                                                                     CD
 Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 6 of 17 PageID #: 13                      O
                                                                                                     3
                                                                                                     =.
                                                                                                     o
                                                                                                     *<
                                                                                                      Z!
                                                                                                     CD
       38.     Defendant engaged in intentional discrimination and did so with malice or             o.

                                                                                                     w
reckless indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was    o
                                                                                                     E.
                                                                                                     w
outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that   o
                                                                                                     o
                                                                                                     c
                                                                                                     2.
                                                                                                     ><
Defendant discriminated against Plaintiff based on age without just cause or excuse in violation
                                                                                                      E.
of the ADEA.                                                                                         *<
                                                                                                     05
                                                                                                     N3
       WHEREFORE, Plaintiff prays that judgment be entered against Defendant in excess of            o
                                                                                                     N5


$25,000 and that Plaintiff be awarded past, present, and future lost wages and benefits,             f?
                                                                                                     CO
                                                                                                     CD
compensatory damages, punitive and exemplary damages; interests, costs, attorney’s fees and          >


any other relief afforded Plaintiff under the ADEA, and all other relief deemed just and

equitable.

                                            Count II
                                    Violation of The ADEA
                               Age Discrimination—Termination


       39.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       40.     Plaintiff was at all times relevant over age 40 and is therefore a member of a

protected class.

       41.     Because of her age, Plaintiff was discriminated against and suffered adverse

employment action by Defendant when Defendant fired her.

       42.     Plaintiffs age was a motivating factor in Defendant’s decision to fire her, as she

and many other older employees were fired and the reasons for her termination were false.

       43.     Plaintiff was capable of performing the essential functions of the job.

       44.     Because of the discrimination, Plaintiff has suffered damages.




                                                  5
                                                                                                     m
                                                                                                     CD
 Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 7 of 17 PageID #: 14                      O
                                                                                                     3
                                                                                                     =.
                                                                                                     o
                                                                                                     *<
                                                                                                      Z!
                                                                                                     CD
       45.     Defendant engaged in intentional discrimination and did so with malice or             o.

                                                                                                     w
reckless indifference to the federally protected rights of Plaintiff, and Defendant’s conduct was    o
                                                                                                     E.
                                                                                                     w
outrageous because of an evil motive and reckless indifference to the rights of Plaintiff, in that   o
                                                                                                     o
                                                                                                     c
                                                                                                     2.
                                                                                                     ><
Defendant discriminated against Plaintiff based on age without just cause or excuse in violation
                                                                                                      E.
of the ADEA.                                                                                         *<
                                                                                                     05
                                                                                                     N3
       WHEREFORE, Plaintiff prays that judgment be entered against Defendant in excess of            o
                                                                                                     N5


$25,000 and that Plaintiff be awarded past, present, and future lost wages and benefits,             f?
                                                                                                     CO
                                                                                                     CD
compensatory damages, punitive and exemplary damages; interests, costs, attorney’s fees and          >


any other relief afforded Plaintiff under the ADEA, and all other relief deemed just and

equitable.



                                           Count ITT
                                    Violation of The ADEA
                                Age Discrimination—Retaliation


       46.     Plaintiff incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding paragraphs and further alleges as follows:

       47.     Plaintiff is over age 40 and is therefore a member of a protected class.

       48.     Plaintiff opposed age discrimination when she contacted Mercy’s hotline about

the age discrimination she felt she and others were experiencing, and when she went to the

medical providers with her concerns about age discrimination.

       49.     Plaintiff suffered adverse employment action because of her complaints when she

was terminated.




                                                 6
                                                                                                    m
                                                                                                    CD
 Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 8 of 17 PageID #: 15                     O
                                                                                                    3
                                                                                                    =.
                                                                                                    o
                                                                                                    *<
                                                                                                     Z!
                                                                                                    CD
       50.        Plaintiffs complaint of discrimination was a motivating factor in Defendant’s     o.

                                                                                                    w
actions, because it happened shortly after she complained, and others who did not complain were     o
                                                                                                    E.
                                                                                                    w
not terminated.                                                                                     o
                                                                                                    o
                                                                                                    c
                                                                                                    2.
                                                                                                    ><
       51.        Plaintiff was damaged by Defendant’s actions.
                                                                                                     E.
       52.        Defendant engaged in intentional discrimination and retaliation and did so with   *<
                                                                                                    05
                                                                                                    N3
malice or reckless indifference to the federally protected rights of Plaintiff, and Defendant’s     o
                                                                                                    N5


conduct was outrageous because of an evil motive and reckless indifference to the rights of         f?
                                                                                                    CO
                                                                                                    CD
Plaintiff, in that Defendant discriminated against Plaintiff based on race without just cause or    >


excuse in violation of the ADEA.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant in excess of

$25,000 and that Plaintiff be awarded past, present, and future lost wages and benefits,

compensatory damages, punitive and exemplary damages; interests, costs, attorney’s fees and

any other relief afforded Plaintiff under the ADEA, and all other relief deemed just and

equitable.




                                                   7
                                                                                 □CD
Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 9 of 17 PageID #: 16   O
                                                                                 3
                                                                                 =
                                                                                 o
                                                                                 *<
                                                                                  Z!
                                                                                 CD
                                   Respectfully submitted,                       Q.

                                                                                 w
                                                                                 o
                                   PONDER ZIMMERMANN EEC                         E.
                                                                                 w
                                                                                 O
                                                                                 o
                                   By       /s/ Jaclyn Zimmermann_____           c
                                                                                 2.
                                                                                 ><
                                        Jaclyn M. Zimmermann, #57814MO
                                        imz@ponderzimmermann.com                  E.
                                        Douglas Ponder, #54968MO                 *<
                                                                                 05
                                        dbp@ponderzimmermann. com
                                                                                 N3
                                        20 S. Sarah                              O
                                                                                 N5


                                        St. Louis, MO 63108                      f?
                                        Phone: 314-272-2621                      CO
                                                                                 co
                                        Fax: 314-272-2713                        >



                                        Attorneys for Plaintiff




                                        8
             Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 10 of 17 PageID #: 17

                IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC03199
 DAVID L VINCENT III
 PlaintiffTPetitioner:                                          PlaintifF s/Petitioner’s Attomey/Address
 JORDAN SKOUBY                                                  JACLYN ZIMMERMANN
                                                                20 SOUTH SARAH STREET
                                                          vs.   SAINT LOUIS, MO 63108___________
 Defendant/Respondent:                                          Court Address:
 MERCY CLINIC EAST COMMUNITIES                                  ST LOUIS COUNTY COURT BUILDING
                                                                105 SOUTH CENTRAL AVENUE
 Nature of Suit:
 CC Other Tort                                                  CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)
                                                             Summons in Civil Case
     The State of Missouri to: MERCY CLINIC EAST COMMUNITIES
                               Alias:
  CSC LAWYERS INC
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

          COURT SEAL OF                     You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the


          IQ                          above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
         ST. LOUIS COUNTY
                                     P^"8'
                                       16-JUL-2021
                                        Date
                                      Further Information:
                                      AD
                                                                SherifPs or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
     I I delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
     I I leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
          _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
          permanently resides with the Defendant/Respondent.
     I I (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                               (name)                                                            (title).
      I I other
    Served at                                                                                                                                (address)
    in                                         (County/City of St. Louis), MO, on                                 (date) at                         (time).

                      Printed Name of Sheriff or Server                                               Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on                                              (date).
             (Seal)
                                   My commission expires:
                                                                      Date                                    Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $.
     Non Est                       $.
     Sheriffs Deputy Salary
     Supplemental Surcharge        $.    10.00
     Mileage                       $.                           miles @ $.       per mile)
     Total                         $.
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54._______________________________________________________________________________________

OSCA (7-99) SM30 (SMCC) For Court Use Only. Document ID# 21-SMCC-6171          1    (Civil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                          54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
            Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 11 of 17 PageID #: 18
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only. Document DJ# 21-SMCC-6171   2   (Civil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                   54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
           Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 12 of 17 PageID #: 19
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    f4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    f5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




 OSCA (7-99) SM30 (SMCC) For Court Use Only. Document DJ# 21-SMCC-6171   3   (Civil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                    54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
         Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 13 of 17 PageID #: 20




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
                                                    _


                                                         1
                                                        /M
                                            &
              Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 14 of 17 PageID #: 21
/I               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:
 DAVID L VINCENT HI
                                                                  Case Number: 21SL-CC03199
                                                                                                                              Deceived
 Plaintiff/Petitioner:                                            Plaintiff s/Petitioner’s Attomey/Address
 JORDAN SKOUBY                                                    JACLYN ZIMMERMANN                                                     JUl 2 7 2021
                                                                  20 SOUTH SARAH STREET


 Defendant/Respondent:
                                                            vs.   SAINT LOUIS, MO 63108____________
                                                                  Court Address:
                                                                                                                              -sSIf'SKe
 MERCY CLINIC EAST COMMUNITIES                                    ST LOUIS COUNTY COURT BUILDING
                                                                  105 SOUTH CENTRAL AVENUE
 Nature of Suit:
                                                                  CLAYTON, MO 63105
 CC Other Tort                                                                                             n                             (Date File Stamp)

                                                               Summons in Civil Case                          ftECfeiypp
      The State of Missouri to: MERCY CLINIC EAST COMMUNITIES

  CSC LAWYERS INC
                                Alias:
                                                                                                                      AUG 0 9 202J
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101

           COURT SEAL OF                      You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                        which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                        above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                        file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                              SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                       notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                       or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
          ST. LOUS COUNTY              proceeding.                                                          /]         i____p

                                          I6-.I UL-2021
                                           Date
                                        Further Information:
                                        AD
                                                                  Sheriffs or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      1 certify that 1 have served the above summons by: (check one)
      I I delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
      I I leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           __________________________________________________ a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
      U-ffor service on a corporation) delivering a copy of the summons and a copy of the petition to

             CSd                                                                    (name)                                                           (title).

      I    I other
     Served at              £,    uivcT__ »                                                                                                      (address)

     in    CjOLc                                 (County/City of St. Louis), MO, on      O'**! • pl.8 •           (   (date) at                         (time).

          'SIulUlM. >tv)Wn P UOVjulJUu—                                                           C/3- Cl<-rM-g           LPA-dt-y/
                        Yunrefe Name of Sheriff or Server                                       U        Signature of Sheriff or ^Nver
                                      Must be sw orn before a notary public if not served by an authorized officer:
                                      Subscribed and sworn to before me on                                                    (date).
               (Seal)
                                      My commission expires:
                                                                             Date                                             Notary Public
      Sheriffs Fees, if applicable
      Summons                      S.
      Non Est                      S.
      Sheriff s Deputy Salary
      Supplemental Surcharge
      Mileage
                                   S.
                                   s.
                                           10,00
                                                                 miles @ S.       per mile)
                                                                                                                                                     G?
      Total                        S
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.__________________________________________________________________________________________________

OSCA (7-99) SM30 (SMCC) For Court Use Only. Document ID# 21-SMCC-617I               1   (Civil Procedure Form No. I, Rules 54.01 - 54.05,
                                                                                                              54.13, and 54.20; 506.120-506.140, and 506.150 RSM >
         41-
                           THEC       K
               Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 15 of 17 PageID #: 22
                                      J COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



 OSCA (7-99) SM30 (SMCC) For Court Use Only. Document ID# 21-SMCC-6171   2   (Civil Procedure Form No. I, Rules 54.01 - 54.05,
                                                                                                   54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
    (3) Early Neutral Evaluat         K
           Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 16 of 17 PageID #: 23
                                     =NE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




 OSCA (7-99) SM30 (SMCC) For Court Use Only. Document ID# 21-SMCC-6171   3   (Civil Procedure Form No. 1. Rules 54.01 - 54.05,
                                                                                                   54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
                                m
             Case: 4:21-cv-01059-MTS Doc. #: 1-3 Filed: 08/25/21 Page: 17 of 17 PageID #: 24




                   County Satellite Court Now Open in St. Ann
                   Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

    For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
    Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
    Drive in St. Ann.
j   Attending Court Hearings Remotely using E-Courts
    If you are scheduled to appear in court, you can access the courtroom remotely using the public
    computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
    access is restricted due to the pandemic.
    Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
    from the Clayton E-court at this time.

    Be sure to bring your paperwork with you; you will need your case number, as well as the date,
    time and number of the Division where you are scheduled to appear.

    Filing Pleadings/New Petitions
    If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
    addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
    Filing Orders of Protection
    Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
    satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
    out and file the necessary paperwork.

                                For more information call: 314-615-8029
                                                 s
                                                sbt
                                                Ml - -
                                                       ^
                                                      li    &
                                                             sH?
                                                               St


                                                            ■mmI
                                                •mm         igU
                                                             wr
